      Case 2:19-cv-00827-MHT-SRW Document 48 Filed 03/16/21 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


MELVIN D. WATSON,                     )
                                      )
        Plaintiff,                    )
                                      )           CIVIL ACTION NO.
        v.                            )             2:19cv827-MHT
                                      )                  (WO)
SWIFT TRANSPORTATION                  )
COMPANY OF ARIZONA, LLC,              )
                                      )
        Defendant.                    )

                                 JUDGMENT

       The court having been informed that this cause is

now      settled,       see     Notice       Concerning        Settlement

Conference and Mediation (Doc. 47), it is the ORDER,

JUDGMENT, and DECREE of the court that this lawsuit is

dismissed      in    its   entirety       with    prejudice,    with      the

parties to bear their own costs and with leave to the

parties, within 49 days, to stipulate to a different

basis for dismissal or to stipulate to the entry of

judgment instead of dismissal, and with leave to any

party to file, within 49 days, a motion to have the

dismissal      set    aside    and   the    case    reinstated    or      the

settlement       enforced,      should      the    settlement     not      be

consummated.
   Case 2:19-cv-00827-MHT-SRW Document 48 Filed 03/16/21 Page 2 of 2




    The clerk of the court is DIRECTED to enter this

document   on    the   civil      docket   as   a   final     judgment

pursuant   to   Rule    58   of    the   Federal    Rules    of   Civil

Procedure.

    This case is closed.

    DONE, this the 16th day of March, 2021.

                                     /s/ Myron H. Thompson
                                  UNITED STATES DISTRICT JUDGE
